Title: To John Adams from Benjamin Rush, 5 May 1809
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia May 5th. 1809.

I am much pleased with the Specimen you have given of the Use of your Wings upon a certain Subject in your last letter. Your publications in the newspapers show still further how important to the public, to posterity, and to your family honor are the words you have preserved of your political life. Your defence of the rights of our Seamen is much admired. It discovers with the Experience & wisdom of 70, the fire and eloquence of five & twenty. The place from when it was dated induced me to read it. It is many years since I have read a political essay of half its length. It inspired me with the feelings of 1774 & 1776. Happily for my interest & peace of mind, these feelings soon subsided, for were I cherish them with the just and noble principles from which they are derived, I should soon find myself; not in a foreign, but in an enemy’s Country, for our British—not monarchists—(that is too flattering a title for them) but our British Subjects—that is, the men who admit wish for the return of the jurisdiction of the British king, Lords, & Commons over our Country, and Who still consider the American Revolution as a rebellion,—these men I say outroyal in toryism the British Nation,—the British Ministry, & even the British king himself. From these men your publications receive no quarter, and they hold in a degree the balance, if not of power, certainly of fairness fashion and Character in Our City.
I enclose you the inaugural dissertation of my 3rd son James Rush who has lately graduated in medicine in our University, with credit to himself, and satisfaction to his father. His talents, and manners promise Consideration in his profession. He will sail in a few weeks for Edinh where, and in London he expects to complete his medical education, after which—it is my Wish to establish him in Philada:—I pray god to prosper our United efforts for this purpose!—
My Son Richard has taken a sudden and great Start in business. You know him. I shall only add—that he continues to be a most indefatigable Student, and in politicks,—stands upon the broad basis of the declaration of Independence.
I repeat again & again my Wish that the hasty effusions of my heart contained in my letters be not read out of your family.—
ADieu—yours—yours—yours.
Benjn: Rush.
PS: Some of your tory enemies in Boston have endeavoured to prove that your Country has cancelled the immense debt it owes to you by drafts upon the treasury of the United States. They forget that the Obligations due to patriots, heroes and Other benefactors of Mankind can never be Cancelled by Millions of Dollars, especially when that  Acknowledgment of their Services are is opposed by calumny, falsehood and persecution. The proper and the dearest compensation for the labors, an Sacrifices and Atchievements of public Spirit is the justice to Character. Every thing short of this—is nothing but Shakespear’s purse—“all trash.”—

